IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


THE PEOPLE OF JEFFERSON COUNTY :        No. 30 WAP 2014
EX. REL JAMES B. WICKER,       :
                               :        Appeal from the Order of the Jefferson
                 Appellant     :        County Court of Common Pleas entered
                               :        July 31, 2014 at No. 321- 2014CD.
                               :
           v.                  :
                               :
                               :
CARL J. GOTWALD, SR.,          :
                               :
                 Appellee      :


                                   ORDER


PER CURIAM


    AND NOW, this 27th day of April, 2015, the Order of the Commonwealth Court is

AFFIRMED.